 DECISIONS OF NATIONAL LABOR RELATIONS BOARDKim Gorze and Paul A. Laurence Company and Build-ing Construction Laborers Local No. 1097. CaseAO-213May 23, 1979ADVISORY OPINIONOn February 27, 1979, Kim Gorze, herein calledthe Petitioner, filed a petition pursuant to Section102.98 and Section 102.99 of the National Labor Re-lations Board Rules and Regulations, Series 8, asamended, for an Advisory Opinion whether theBoard would assert jurisdiction over the dispute be-tween the Petitioner and Paul A. Laurence Company,herein called the Employer, and Building Construc-tion Laborers Local No. 1097, herein called theUnion.In pertinent part, the petition alleges as follows:I. There is pending in the District Court, NinthJudicial District, State of Minnesota, herein called theState Court, a proceeding with docket number 12,637filed by the Petitioner seeking to recover damages (I)against the Employer for refusing to rehire the Peti-tioner in accord with an express verbal agreement todo so and in violation of the collective-bargainingagreement between the Employer and the Union and(2) against the Union for breaching its duty of fairrepresentation and for refusing to enforce the collec-tive-bargaining agreement. In this proceeding, theEmployer and the Union have asserted, by way ofdefense, that jurisdiction over this matter is in theBoard and not in the state court.2. The Employer is a general contractor engagedin construction in Minneapolis and in InternationalFalls, Minnesota. Commerce data relating to the Em-ployer's business operations has not been furnishedbecause the Petitioner does not have sufficient infor-mation thereof.3. The Petitioner alleges that he does not knowwhether the Employer's commerce data affecting theBoard's jurisdictional standards are admitted or de-nied by the Employer and the Union, and that nofindings have been made by an agency or court withrespect to such data. However, he believes that suchdata invoking the Board's jurisdictional standards areadmitted because both the Employer and the Unionhave asserted, in the state court proceeding, that theBoard, and not the state court, has jurisdiction.4. There is no representation or unfair labor prac-tice proceeding involving this matter pending beforethe Board.5. Although served with a copy of the petition forAdvisory Opinion, none of the parties have filed aresponse thereto as provided by the Board's Rulesand Regulations.On the basis of the above, the Board is of the opin-ion that:1. The Employer, a general contractor, is a nonre-tail enterprise engaged in construction in Minneapolisand International Falls, Minnesota.2. The Board's current standard for the assertionof jurisdiction over nonretail enterprises is an inflowor outflow, direct or indirect, across state lines of atleast $50,000.' Because of the inadequacy of the rec-ords herein due to the absence of any commerce datarelating to the Employer's business operations, we areunable to make a meaningful determination as towhether statutory or legal jurisdiction exists over theEmployer's operations2or whether, assuming, argu-endo, that statutory or legal jurisdiction does exist, theEmployer's operations meet the dollar-volume test ofthe Board's nonretail standard.Accordingly, the parties are advised, under Section102.103 of the Board's Rules and Regulations, that,upon the allegations submitted herein, the Board isunable to conclude whether or not it would assertjurisdiction over the operations of the Employerherein.t Siemons Mailing Service. 122 NLRB 81, 85 (1958).2 Broome- Tioga Chapter of the New York Stare Association for RetardedChildren, Inc., 229 NLRB 459 (19771.242 NLRB No. 57446